Case 5:19-cv-00021-RWS-CMC Document 6 Filed 09/21/20 Page 1 of 2 PageID #: 22




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                               TEXARKANA DIVISION

 DEVONTA NOWDEN,                                 §
                                                 §
                                                 §   CIVIL ACTION NO. 5:19-CV-00021-RWS-CMC
                Plaintiff,                       §
                                                 §
 v.                                              §
                                                 §
 LASALLE CORRECTIONS, ET AL.,                    §
                                                 §
                Defendants.                      §

                                             ORDER

        Plaintiff Devonta Nowden, a former inmate of the Bowie County Correctional Center

 proceeding pro se, filed this civil rights lawsuit under 42 U.S.C. § 1983 complaining of alleged

 violations of his constitutional rights. This Court referred the case to the United States

 Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1) and (3) and the Amended Order for the

 Adoption of Local Rules for the Assignment of Duties to United States Magistrate Judges.
        Plaintiff sued a fellow inmate named Donta Carson and LaSalle Corrections, the private

 corporation which operates the Bowie County Jail. The Magistrate Judge ordered Plaintiff to

 pay the statutory filing fee or submit a proper application for leave to proceed in forma pauperis.

 Plaintiff received a copy of this order but did not comply.

        After review of the pleadings and records, the Magistrate Judge issued a Report
 recommending the lawsuit be dismissed without prejudice for failure to state a claim upon which

 relief may be granted and, alternatively, for failure to prosecute or to obey an order of the Court

 (Docket No. 5). A copy of this Report was sent to Plaintiff at his last known address, return

 receipt requested, but no objections have been received. The on-line records of Bowie County

 show Plaintiff was released from the jail on March 3, 2020; to date, he has not provided a current
 mailing address or contacted the Court in any way. The lawsuit form filed by Plaintiff contains
 a declaration acknowledging that Plaintiff understands it is his responsibility to keep the Court
Case 5:19-cv-00021-RWS-CMC Document 6 Filed 09/21/20 Page 2 of 2 PageID #: 23




 informed of his current mailing address. Docket No. 1 at 6.

       Because no objections to the Magistrate Judge’s Report have been filed, Plaintiff is not

entitled to de novo review by the District Judge of those findings, conclusions and

recommendations, and except upon grounds of plain error, he is barred from appellate review of

the unobjected-to factual findings and legal conclusions accepted and adopted by the District

Court. 28 U.S.C. § 636(b)(1)(C); Douglass v. United Servs. Auto. Assoc., 79 F.3d 1415, 1430 (5th

Cir. 1996) (en banc). Nonetheless, the Court has reviewed the pleadings in this cause and the

Report of the Magistrate Judge and agrees with it. See United States v. Raddatz, 447 U.S. 667,

683 (1980)
     .     (“[T]he statute permits the district court to give to the magistrate’s proposed findings

of fact and recommendations ‘such weight as [their] merit commands and the sound discretion of

the judge warrants, . . .’ ”) (quoting Mathews v. Weber, 23 U.S. 261, 275 (1976)). It is therefore

       ORDERED that the Magistrate Judge’s Report (Docket No. 5) is ADOPTED as the

opinion of this Court and the above-styled civil action is DISMISSED WITHOUT PREJUDICE

for failure to state a claim upon which relief may be granted and, alternatively, failure to prosecute

or to obey an order of the Court.


        So ORDERED and SIGNED this 21st day of September, 2020.




                                                            ____________________________________
                                                            ROBERT W. SCHROEDER III
                                                            UNITED STATES DISTRICT JUDGE




                                             Page 2 of 2
